United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1782
                                    ___________

United States of America,                *
                                         *
                      Appellee,          * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Mike Merrival, Jr.,                      *      [UNPUBLISHED]
                                         *
                      Appellant.         *
                                    ___________

                               Submitted: September 30, 2005
                                  Filed: October 14, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Mike Merrival, Jr. pleaded guilty to being a felon in possession of a firearm,
a Class C felony, and was sentenced to time served and 2 years supervised release.
The district court* later revoked supervised release upon Merrival’s admission of
violations. Noting the Guidelines recommended imprisonment range of 5-10 months,
and Merrival’s past behavior and noncompliance with supervision, the district court
sentenced Merrival to 24 months in prison without further supervised release. On
appeal, Merrival contends the sentence was unreasonable because it was much higher

      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
than the recommended range, and it was unsupported by any finding of atypical facts
or by any discussion of 18 U.S.C. § 3553(a) factors. We disagree.

      The revocation sentence did not exceed the statutory limit, and the district court
considered appropriate factors in imposing the sentence. See 18 U.S.C. § 3583(e)
(requiring consideration of § 3553(a) factors; authorizing maximum prison term of
2 years upon revocation of supervised release where original offense is Class C
felony). Having concluded the sentence is not unreasonable, see United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review; sentence
within statutory range and grounded in concerns regarding defendant’s past behavior
was not unreasonable), we affirm the district court.
                        ______________________________




                                          -2-